Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 3-9 are objected to because of the following informalities: in claim 1, line 4, the phrase “drive” should be changed to “a drive”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miles (US591,137) in view of Pocock (US918,194).
Claim 1:  Miles discloses a compressor device (Fig. 1)  comprising a casing (J/J’) in which a drive (F) is housed; an output shaft (G/G’), which projects from the casing, and is configured to be reciprocated by the drive (Fig. 1); a piston (C) provided to a projecting end of the output shaft (Fig. 1); a cylinder (B/B’) in which the piston is slidably provided to form a compression chamber (Fig. 1); and a cylinder head (b/b’) connected to the cylinder, wherein a shielding portion (A) configured to cover the cylinder in such a manner as to be separate from the cylinder in a radial direction of the cylinder is provided on an outer periphery side of the cylinder (Fig. 1), wherein the cylinder, the cylinder head, and the shielding portion are coupled to be integrated (Figs. 1-2), and wherein the cylinder and the shielding portion are connected to each other with a plurality of ribs (see Figure below).
Miles does not disclose a casing housing a motor.  However, Pocock teaches a pump arrangement powered by an electric motor which uses a motor armature shaft (a5/a7) to operate associated compressor pistons.  It would have been obvious before the effective filing date of the invention to a skilled artisan to substitute an electric drive as taught by Pocock into the apparatus of Miles to improve efficiency over a pulley transmission and create a compressor apparatus with a smaller footprint.  As incorporated in the Miles, the motor armature shaft of Pocock would be positioned within the casing of Miles.

    PNG
    media_image1.png
    222
    264
    media_image1.png
    Greyscale

Claim 4:  Miles and Pocock teach the previous limitations.  Miles further discloses that a surface area of the shielding portion is larger than a surface area of the cylinder (Fig. 1).  
Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prellwitz (US 1,719,998) in view of Hurst (US 4,721,440).
Claim 1:  Prellwitz discloses a compressor device (Fig. 1) comprising an output shaft (F), which projects from a casing (D), and is configured to be reciprocated (Fig. 1); a piston (E) provided to a projecting end of the output shaft; a cylinder (Fig. 2, note inner cylinder near S) in which the piston is slidably provided to form a compression chamber (Figs. 1-2); and a cylinder head (B) connected to the cylinder (Fig. 2), wherein a shielding portion (see Figure below) configured to cover the cylinder in such a manner as to be separate from the cylinder in a radial direction of the cylinder is provided on an outer periphery side of the cylinder (see Figure below), wherein the cylinder, the cylinder head, and the shielding portion are coupled to be integrated (Figs. 1-2), and wherein the cylinder and the shielding portion are connected to each other with a plurality of ribs (see Figure below).
Prellwitz does not disclose a casing housing a motor with a drive.  However, Hurst (Figs. 1-2) teaches a pump arrangement powered by an electric motor housed in a casing (14) to operate associated compressor pistons with a drive (26/30/32).  It would have been obvious before the effective filing date of the invention to a skilled artisan to include an electric drive as taught by Hurst into the apparatus of Prellwitz in order to provide a power source to compress fluid.
Claim 5:  Prellwitz and Hurst teach the previous limitations.  Prellwitz further discloses that a surface area of the cylinder head (B) is larger than a surface area of the cylinder (note Fig. 2, note larger radial size of cylinder head).

    PNG
    media_image2.png
    632
    472
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 3, the prior art of record further discloses or reasonably teaches   
an air dryer, which is connected to the cylinder head, and is loaded with a desiccant; and solenoid valves configured to control supply and exhaust of a compressed air to and from 2the air dryer; however, the prior art of record does not further disclose or reasonably teach in combination that the solenoid valves are located on a radially outer side of the cylinder and are fixed in a sandwiched state between the casing and the cylinder head wherein the shielding portion is provided on an outer side of the solenoid valves.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746